Exhibit 10.67

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Joinder Agreement”), dated as of May 16, 2011, is
entered into among Eagle Parent, Inc. (the “Company”) and the parties that are
signatories hereto, as Guarantors.

WHEREAS, the Company and the Initial Purchasers named therein (the “Initial
Purchasers”) heretofore executed and delivered a Purchase Agreement, dated
May 11, 2011 (the “Purchase Agreement”), providing for the issuance and sale of
the Notes; and

WHEREAS, as a condition to the consummation of the offering of the Notes, the
Acquired Businesses and each other Guarantor, who initially were not party
thereto, have agreed to join in the Purchase Agreement on the Closing Date.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing, the Acquired Businesses and
each other Guarantor hereby agrees for the benefit of the Initial Purchasers, as
follows:

1. Joinder. Each of the undersigned hereby acknowledges that it has received and
reviewed a copy of the Purchase Agreement and all other documents it deems fit
to enter into this Joinder Agreement, and acknowledges and agrees to: (i) join
and become a party to the Purchase Agreement as indicated by its signature
below; (ii) be bound by all covenants, agreements, representations, warranties
and acknowledgments attributed to such party in the Purchase Agreement; and
(iii) perform all obligations and duties required of it pursuant to the Purchase
Agreement.

2. Representations and Warranties and Agreements. Each of the undersigned hereby
represents and warrants to, and agrees with, the Initial Purchasers that it has
all the requisite corporate power and authority to execute, deliver and perform
its obligations under this Joinder Agreement and the consummation of the
transaction contemplated hereby has been duly and validly taken and that when
this Joinder Agreement is executed and delivered, it will constitute a valid and
legally binding agreement enforceable against each of the undersigned in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.

3. Counterparts. This Joinder Agreement may be executed by any one or more of
the parties hereto in any number of counterparts, each of which shall be deemed
to be an original, but all such respective counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Joinder Agreement by facsimile transmission shall constitute valid and
sufficient delivery thereof.

4. Headings. The headings in this Joinder Agreement are for convenience only and
are not intended to be part of, or to affect the meaning or interpretation of,
this Joinder Agreement.



--------------------------------------------------------------------------------

5. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Time is of the essence in
this Joinder Agreement.

6. Waiver of Jury Trial. The Company, the Acquired Businesses and the other
Guarantors and each of the Initial Purchasers hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Joinder Agreement or
the transactions contemplated hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this agreement as of the date
first written above.

 

EAGLE PARENT, INC.

By:

 

/s/ Jason Wright

  Name:   Jason Wright   Title:   President



--------------------------------------------------------------------------------

ACTIVANT GROUP INC.

By:

 

/s/ Pervez A. Qureshi

  Name:   Pervez A. Qureshi   Title:   President & CEO

ACTIVANT SOLUTIONS INC.

By:

 

/s/ Pervez A. Qureshi

  Name:   Pervez A. Qureshi   Title:   President & CEO ACTIVANT INTERNATIONAL
HOLDINGS, INC.

By:

 

/s/ Pervez A. Qureshi

  Name:   Pervez A. Qureshi   Title:   President & CEO HM COOP LLC

By:

 

/s/ Pervez A. Qureshi

  Name:   Pervez A. Qureshi   Title:   President & CEO

 

-2-



--------------------------------------------------------------------------------

EPICOR SOFTWARE CORPORATION,

By:

 

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   Senior Vice President,     General Counsel
& Secretary SPECTRUM HUMAN RESOURCE SYSTEMS CORPORATION,

By:

 

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President

CRS RETAIL SYSTEMS, INC.,

By:

 

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President

 

-3-